Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Chino Commercial Bancorp Chino, California We have issued our report dated March 25, 2010, accompanying the consolidated financial statements included in the Annual Report of Chino Commercial Bancorp on Form10-K for the year ended December31, 2009. We hereby consent to the incorporation by reference of said report in the Registration Statement of Commercial Bancorp on Form S-8 (File No. 333-135592) /s/ Hutchinson and Bloodgood LLP Glendale, CA March 26, 2010
